OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question not answered upon the ground that it is unnecessary. The Appellate Division correctly determined that plaintiff failed to submit sufficient evidence to support a finding of liability against defendant hospital.
Concur: Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Rivera; Judge Abdus-Salaam taking no part.